Treat, J.,
(orally.) The amount of loss was in excess of the sum insured. The proofs of the loss were duly made, whereby the amount of the policy, to-wit, $1,100, was payable October 1, 1885. Hence, the only inquiry is as to the sufficiency of the service on the agent Noyes whereby the defendant could be bound. As heretofore held by this court, the contract of insurance was made in this district by said Noyes, as agent of the defendant, and consequently said agent under the rules of law still remained such agent for the purposes of service, unless, possibly, due notice had been given to the plaintiff that he had ceased to be said agent. Where contracts by a foreign insurance company are made in a state without regard to its legal requirements, the company should not be permitted to escape from its liabilities through its non-compliance with the statutory laws of said state. It appears that this policy was formally delivered and premiums collected thereon by the company’s agent, W. A. Noyes, within this district; that service in this case was had on said agent Noyes; therefore neither a motion to quash nor a plea in abatement as to service could prevail. The defendant company delivered the contract and collected the premium thereon through its said agent within this jurisdiction, and it must be held that he continued to be the agent of this company for all the purposes of said contract until the final determination thereof, unless something to the contrary is shown. The fact that he invaded the territorial jurisdiction of Missouri without compliance with its statutory demands cannot excuse him or the company he represented from the obligations of the contract. Were this otherwise, a party would be permitted to take advantage of its own violations of the law to escape its rightful obligations.
Judgment for plaintiff for the sum of $1,100, with interest at 6 per cent, per annum from October 1, 1885, to date, to-wit, $1,136.85.